Citation Nr: 1630156	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a joint pain disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a reaction to an anthrax shot.

4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD and irritable bowel syndrome.

7.  Entitlement to service connection for lumbar spine degenerative joint disease (DJD), claimed as a back disorder.

8.  Entitlement to service connection for right knee degenerative changes, to include as secondary to service-connected PTSD and lumbar spine DJD.

9.  Entitlement to service connection for fibromyalgia, to include muscle aches and joint pains.

10.  Entitlement to service connection for a blood disorder, to include as secondary to service-connected PTSD.

11.  Entitlement to service connection for a reaction to an anthrax shot.

12.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to September 1982, January 1988 to May 1988, and September 1988 to August 1992, including service in Southwest Asia from January 8, 1991 to April 30, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 (Hearing Loss), June 2011 (Headaches, Sleep Apnea, Chronic Fatigue, Fibromyalgia, Anthrax Shot Reaction), July 2011 (Blood disorder), and February 2012 (Back, Right Knee) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama (October 2009 and February 2012 rating decisions) and Nashville, Tennessee (June 2011 and July 2011 rating decisions).

The Veteran originally requested a videoconference hearing in his July 2013 substantive appeals; however, in a January 2015 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is thus deemed withdrawn.

In November 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2016.  In March 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The 60 day period has expired.  Accordingly, the Board will proceed with the consideration of his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to service connection for a reaction to an anthrax shot, and 2) entitlement to a disability rating in excess of 30 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 1998, the RO denied the Veteran's claim for service connection for a  back disorder.

2.  Evidence added to the record since the final January 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  In an unappealed rating decision issued in January 1998, the RO denied the Veteran's claim for service connection for a joint pain disorder.

4.  Evidence added to the record since the final January 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a joint pain disorder.

5.  In an unappealed rating decision issued in August 1993, the RO denied the Veteran's claim for service connection for a reaction to an anthrax shot.

6.  Evidence added to the record since the final August 1993 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a reaction to an anthrax shot.

7.  Migraine headaches had their onset in service.

8.  Chronic fatigue had its onset in service.

9.  Sleep apnea had its onset in service.

10.  Lumbar spine degenerative joint disease had its onset in service.

11.  Right knee degenerative changes are secondary to service-connected lumbar spine degenerative joint disease.

12.  Fibromyalgia had its onset in service.

13.  A blood disorder is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The January 1998 rating decision that denied the Veteran's claim of entitlement to service connection for a joint pain disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of service connection for a joint pain disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The August 1993 rating decision that denied the Veteran's claim of entitlement to service connection for a reaction to an anthrax shot is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence has been received to reopen the claim of service connection for a reaction to an anthrax shot.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The criteria for establishing entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for establishing entitlement to service connection for chronic fatigue have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

9.  The criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  The criteria for establishing entitlement to service connection for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  Right knee degenerative changes resulted from service-connected disabilities.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

12.  The criteria for establishing entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

13.  The criteria for establishing entitlement to service connection a blood disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

The RO most recently denied service connection for a reaction to an anthrax shot in an August 1993 rating decision.  The RO most recently denied service connection for back and joint pain disorders in a January 1998 rating decision.  No new and material evidence was received within one year of those decisions.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for a reaction to an anthrax shot, a back disorder, and a joint pain disorder.

With respect to the claim for service connection for a back disorder, new and material evidence has been added to the claims file since the January 1998 rating decision.  The RO previously denied the Veteran's claim in a January 1998 rating decision because the evidence was not new and material.  The RO denied the Veteran's claim in an August 1993 decision because his back condition in service resolved with treatment, and no permanent residual disability was shown at separation.  In his current claim, the Veteran has provided evidence of a current disability, including magnetic resonance imaging (MRI) findings of degenerative joint disease (DJD) in his lumbar spine from a VA clinician in September 2013 and from a private physician, Dr. Karcher, in May 2011.  As the Veteran has shown that he has a current back disability that has not resolved, reopening is warranted.

With respect to the claim for service connection for a joint pain disorder, new and material evidence has been added to the claims file since the January 1998 rating decision.  The RO previously denied the Veteran's claim in a January 1998 rating decision because there was no evidence supporting the claim; his service treatment records were negative for any diagnosis, findings, or treatment of a joint pain disorder; and he failed to report for a scheduled VA examination.  Thereafter, a VA physician diagnosed the Veteran with joint pain in February 2010.  As the Veteran has shown that he has a current diagnosis of joint pain, reopening is warranted.

With respect to the claim for service connection for a reaction to an anthrax shot, new and material evidence has been added to the claims file since the August 1993 rating decision.  The RO previously denied the Veteran's claim in an August 1993 rating decision because the Veteran had told a February 1993 VA examiner that he had experienced 3 days of nausea and vomiting-type illness with some local pain following his anthrax shot in service, but had been asymptomatic thereafter.  In his September 2010 claim, the Veteran reported that "I am now having reactions from" the "Anthrax shots that we were forced to take during Desert STORM/Desert Shield."  As the Veteran is presumed credible for the purpose of reopening, and as he reported in September 2010 that his symptoms have recurred, reopening is warranted.

As this evidence of current diagnoses was not available at the time of the January 1998 and August 1993 denials, it is new.  As it regards the reason for the denial of his claims for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for a reaction to an anthrax shot, a back disorder, and a joint pain disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

Analysis: Migraine Headaches

The Veteran contends in his September 2010 claim that his headaches are subject to service connection due to "Gulf War illness."  In his June 2012 notice of disagreement, the Veteran attributed his headaches to "Gulf War / Environmental Hazards."  In his July 2013 substantive appeal, the Veteran wrote that "I was exposed to chemicals from several sources, including scud attack.  These chemicals and environmental hazards caused these conditions."

In a March 2012 statement, the Veteran asserted that "my headaches [are] secondary to my service connected PTSD."  In July 2016, the Veteran's representative cited studies which he characterized as showing that "Headaches appear to be a very good indicator of an anxiety disorder."  The representative also asserted that "Headaches are not in the PTSD rating scheme, yet they appear to be part of the syndrome.  Thus a separate rating is merited.  Rebound headaches are also a fairly common phenomenon."

The evidence of record is consistent with a grant of service connection.  First, the Veteran has a current disability; a VA clinician diagnosed migraine headaches in September 2013 and December 2013.  In December 2015, that VA clinician characterized the Veteran's diagnosis as "headaches which are likely migraines."

Second, the Veteran has provided competent and credible evidence that his headaches were present in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran's service treatment records show a diagnosis and treatment of headaches in August 1989.

The Board has considered the November 2010 VA Gulf War Examination report showing that the Veteran's headaches constitute "a diagnosed condition with a clear and specific etiology and diagnosis."  However, the Veteran's headaches had their onset in service in August 1989-prior to his January 1991 onset of service in Southwest Asia.  As such, the examiner's report suggesting that the Veteran's headaches are not a medically unexplained chronic multisymptom illness is not dispositive in this case.  38 C.F.R. § 3.317.  Rather, the most probative evidence shows that the Veteran's headaches had their onset in service, and have continued to the present.  38 C.F.R. § 3.303.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's migraine headaches are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his migraine headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Chronic Fatigue

The Veteran contends in his September 2010 claim that his chronic fatigue is subject to service connection due to "Gulf War illness."  In October 2010, the Veteran's spouse wrote that the Veteran experiences chronic fatigue.  In a March 2012 letter, the Veteran wrote that his chronic fatigue is "due to environmental hazards in Saudi Arabia and Kuwait during the Gulf War."  In his June 2012 notice of disagreement, the Veteran attributed his chronic fatigue to "Gulf War / Environmental Hazards."  In his July 2013 substantive appeal, the Veteran wrote that "I was exposed to chemicals from several sources, including scud attack.  These chemicals and environmental hazards caused these conditions."  In a July 2016 letter, the Veteran's representative likewise attributed his chronic fatigue to service in Southwest Asia.

The Veteran has a current diagnosis of chronic fatigue.  Specifically, in December 2009 a VA clinician diagnosed the Veteran with fatigue; she also ordered testing which was performed in January 2010, and stopped due in part to the Veteran's fatigue.  In a November 2010 VA Gulf War Examination report, the examiner likewise found that the Veteran has chronic fatigue.  In a March 2016 VHA opinion, the specialist explained that "there is no testing with specificity for" chronic fatigue syndrome.

Where, as here, the Veteran has qualifying service in the Persian Gulf, and has chronic fatigue syndrome unattributed to any known clinical diagnosis manifested to a degree of 10 percent or more not later than December 31, 2016, service connection is warranted on a presumptive basis.  38 C.F.R. § 3.317(a)(1), (a)(2)(i)(B)(1).

Analysis: Sleep Apnea

The Veteran contends in his September 2010 claim that his sleep apnea is subject to service connection due to "Gulf War illness."  In a February 2011 statement, the Veteran wrote that "I was diagnosed with [sleep apnea] through the...VAMC [VA Medical Center] during December, 2010.  I and the VAMC Doctors believe that this condition is directly related to my active Army duty in the Gulf War in Saudi Arabia and Kuwait."  In a March 2012 letter, the Veteran wrote that his sleep apnea is secondary to his service-connected PTSD.  In his June 2012 notice of disagreement, the Veteran attributed his sleep apnea to "Gulf War / Environmental Hazards."  In his July 2013 substantive appeal, the Veteran wrote that "I was exposed to chemicals from several sources, including scud attack.  These chemicals and environmental hazards caused these conditions."

In a July 2016 statement, the Veteran's representative attributed his sleep apnea to his service-connected irritable bowel syndrome and PTSD.

The evidence of record is consistent with a grant of service connection.  First, the Veteran has multiple current diagnoses of obstructive sleep apnea (OSA) from VA clinicians, including in September 2013, November 2013, and December 2013.

Second, the Veteran has provided competent and credible evidence that his sleep apnea was present in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran told the March 2011 VA PTSD examiner that he has sleep apnea, and that he began noting his sleep problems in 1988.

The Board has considered the November 2010 VA Gulf War Examination report showing that the Veteran's sleep apnea constitutes "a diagnosed condition with a clear and specific etiology and diagnosis."  However, the Veteran's sleep apnea had its onset in service in 1988-prior to his January 1991 onset of service in Southwest Asia.  As such, the examiner's report suggesting that the Veteran's sleep apnea is not a medically unexplained chronic multisymptom illness is not dispositive in this case.  38 C.F.R. § 3.317.  Rather, the most probative evidence shows that the Veteran's sleep apnea had its onset in service, and has continued to the present.  38 C.F.R. § 3.303.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Lumbar Spine Degenerative Joint Disease

The Veteran contends in his September 2011 claim that his "degenerative disc disease...had its onset while I was on active Army duty during the Gulf War."  In his July 2013 substantive appeal, the Veteran stated that "I noticed that my body became weaker and this led to my low back pain....I was exposed to chemicals in the Gulf which led to my body breaking down."

In a December 2013 VA treatment record, a clinician recorded that the Veteran "reports that he believes his...back [symptoms]....began after exposure to an unknown gas that he though[t] might be 'sarin or VX gas' back in Desert Storm."

The evidence of record is consistent with a grant of service connection.  First, the Veteran has a current disability.  A February 1993 VA examiner diagnosed the Veteran with "Chronic intermittent low back pain.  Most likely a recurrent lumbar strain."  A May 1994 VA clinician diagnosed back muscle spasm.  Later in May 1994, a VA clinician provided an x-ray and diagnosed "Narrowing of the L5-S1 interspace with sclerosis of opposing bony surfaces."  In July 1994, a VA clinician diagnosed back pain with spasming.  In May 2011, Dr. Karcher, a private physician, performed a magnetic resonance imaging (MRI) test of the Veteran's lumbar spine and diagnosed "Degenerative changes at L4-5 and L5-S1 with mild canal stenosis at L4-5 and foraminal narrowing at these two levels."  In November 2012, a VA clinician diagnosed lumbar radiculopathy with right sacroiliac (SI) joint dysfunction.  In September 2013, a VA clinician performed an MRI test and diagnosed lumbar spine DJD.

Second, the Veteran has provided competent and credible evidence that his back disorder was present in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran's service treatment records include a January 1989 physical profile with a diagnosis of lumbosacral strain; a January 1989 diagnosis of low back pain and strain which originated from bending forward during physical training (PT); a February 1989 report of low back pain (LBP); and an October 1991 complaint of left mid back pain for four days, possibly from lifting furniture, with a diagnosis of back strain.

Finally, a nexus between in-service injuries and the present disability is of record.  Specifically, the March 2016 VHA specialist opined that "it is as likely as not that his back...issues could have their origin in injuries occurring during service."  The VHA specialist based this opinion on the fact that the Veteran "was treated on multiple dates in 1989 and later for low back pain, including physical therapy."

The Board is cognizant that the December 2011 VA examiner provided a negative nexus opinion based on the fact that the Veteran's "diagnostic study...only shows mild degenerative changes to his lumbar spine," and that he has gained "nearly 80-90 lbs." since service, which "could be a major issue for his increasing low back pain."  The Board finds that the VA examiner's opinion has less probative value than the March 2016 VHA specialist's opinion because the degree of severity of the degenerative changes is not at issue in a claim for direct service connection.  That is, even "mild degenerative changes" are subject to service connection.  38 C.F.R. § 3.303.

The Board is also cognizant that the Veteran further injured his back in post-service motor vehicle accidents in 1992 or 1993 (as documented in a January 1994 VA treatment record), and in February 1997 (as documented in a February 1997 VA treatment record).  However, as these accidents occurred after the Veteran's documented back injuries in service to which the March 2016 VHA specialist attributed his current diagnosis, the Board finds that they do not invalidate the VHA specialist's positive nexus opinion.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine DJD is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his lumbar spine DJD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Right Knee Degenerative Changes

The Veteran contends in his September 2011 claim that his "right knee condition...is the direct result of my service connected degenerative disc condition.  I was seen by Doctors while I was on active Army duty but this condition was first diagnosed during June or July, 1991."  In his July 2013 substantive appeal, the Veteran stated that "I noticed that my body became weaker and this led to my low back pain and then my right knee condition.  I was exposed to chemicals in the Gulf which led to my body breaking down."

In July 2016, the Veteran's representative asserted that his knee disorder is due to his PTSD because "VA tells everyone that PTSD is associated with arthritis."  The representative further stated that "The back just might affect the knees."

At a December 2011 VA examination, the Veteran stated that there was no injury to his right knee in the military.

The evidence of record is consistent with a grant of service connection.  First, the Veteran has a current disability.  In May 2011, Dr. Karcher diagnosed "Degenerative changes in the medial and lateral compartments" of the right knee, based on MRI testing.

Second, the most probative evidence shows that the Veteran's right knee degenerative changes are secondary to his service-connected lumbar spine DJD.  38 C.F.R. § 3.310.  Specifically, the March 2016 VHA specialist opined that "it is as likely as not that his...knee issues could have their origin in [lumbar spine] injuries occurring during service."  The VHA specialist cited the Veteran's lumbar spine history in support of his conclusion.

The Board is cognizant that the December 2011 VA examiner provided a negative nexus opinion to the effect that "There is no direct cause and effect of a back condition and pathology for a new [right knee] problem.  There can be a history of a patient that might have back pathology, but that does not mean there is a direct relationship to their knee complaints.  This Veteran had gained large amount of weight and that in itself can give you knee or back [symptoms]."  The Board finds that the VA examiner's opinion has less probative value than the March 2016 VHA specialist's opinion because it is speculative in nature.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee degenerative changes are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his right knee degenerative changes.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Fibromyalgia

The Veteran contends in his September 2010 claim that his muscle aches are subject to service connection due to "Gulf War illness."  In his June 2012 notice of disagreement, the Veteran attributed his joint pain to "Gulf War Illness," and his muscle aches to "Gulf War / Environmental Hazards."  In his July 2013 substantive appeal, the Veteran wrote that "I was exposed to chemicals from several sources, including scud attack.  These chemicals and environmental hazards caused these conditions."  In a July 2016 letter, the Veteran's representative recharacterized the Veteran's claim for service connection for muscle aches and joint pains as a claim for service connection for fibromyalgia.

In November 1996, the Veteran wrote that "I have been suffering from [joint pain]... ever since my return from the [Persian] Gulf."  Similarly, in January 2014 the Veteran told a treating VA clinician that he has had pain in his whole body since his military service.

In a March 2016 VHA opinion, the specialist explained that "Generalized myalgia in the absence of myositis and in a chronic illness is not a clearly diagnosable condition.  It does fit the possible diagnosis of fibromyalgia."

Where, as here, the Veteran has qualifying service in the Persian Gulf, and has fibromyalgia unattributed to any known clinical diagnosis manifested to a degree of 10 percent or more not later than December 31, 2016, service connection is warranted on a presumptive basis.  38 C.F.R. § 3.317(a)(1), (a)(2)(i)(B)(2).

Analysis: Blood Disorder

The Veteran contends in his September 2010 claim that a VA clinician has "noted a blood disorder," which the Veteran attributes "to my exposure to environmental and biological conditions in Saudi Arabia and Kuwait during the Gulf War."  In his July 2013 substantive appeal, the Veteran wrote that "I had this [blood] condition since I came back from the Gulf War....I have no family heritage of this type of condition."

In his August 2011 notice of disagreement, the Veteran asserted that "the Doctor that conducted my C&P examination on the issue of service connection for a blood disorder had another Veteran's record when he started my examination, and tried to conduct a C&P examination on my hand.  I believe that I should be provided another C&P exam by a Hematologist to determine the origin of my blood disorder."

In June 2016, the Veteran characterized the March 2016 VHA specialist's diagnosis of benign ethnic neutropenia and negative nexus opinion as "a crystal indication of today's discrimination against an African-American."

In July 2016, the Veteran's representative asserted that the Veteran's anemia is secondary to his service-connected PTSD.

The most probative evidence shows that the Veteran's blood disorder did not begin in, or result from, his service, including from service in the Persian Gulf.  His service treatment records include no complaints, diagnosis, or treatment of a blood disorder.

Further, the July 2011 VA examiner provided a negative opinion, finding that the Veteran's blood "work up has been negative to date.  [His condition] is only relative leukopenia and is considered a slightly low value but this is still a normal variant and based on the absolute level is without pathology or residual effects....[I]t is not possible that this lower WBC [white blood cell] count is due to Gulf War exposures."

Similarly, the March 2016 VHA specialist opined that "all available laboratory [records] from November 1990 through the present show leukopenia with low absolute neutrophil counts.  His records do not reveal evidence of immunocompromised clinical state or frequent or recurrent infectious disease processes....[T]his condition is most consistent with Benign Ethnic Neutropenia, a condition which is hereditary and affects 25-50% of all people of African descent and some other ethnic populations.  It is the most common cause of leukopenia worldwide.  Based on the available information it is more likely than not that this condition is unrelated to service in the Persian Gulf War."

The Board finds that the July 2011 VA examiner's and March 2016 VHA specialist's opinions warrant greater probative weight than the statements of the Veteran and his representative.  First, the fact that the Veteran does not have a known family history of his blood disorder does not contravene or preclude the medical professionals' determinations, which are based on highly probative laboratory evidence.

Second, even if the July 2011 VA examiner originally had incorrect paperwork, it is clear from his report that he located the Veteran's correct records, and opined on the matter at issue.  As such, any initial error as to the Veteran's name and area of examination were cured prior to the issuance of his report, and a new examination for that reason is therefore not warranted.

Third, an examination by a hematologist is unnecessary because the July 2011 VA examiner is a qualified physician, and the Veteran has not met his burden to show that the examiner is not qualified by training, education, or experience to provide a medical opinion.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).

Fourth, the March 2016 VHA specialist's diagnosis of benign ethnic neutropenia and negative nexus opinion are in no way based on discrimination, and the Veteran has failed to show any evidence of same.  The information that benign ethnic neutropenia affects 25 to 50 percent of all people of African descent and some other ethnic populations is a statement of medical fact which supports the VHA specialist's conclusion, not an indication of discrimination.

Fifth, neither the Veteran nor his representative has established that they are competent to ascertain that his blood disorder is secondary to his service-connected PTSD.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Both PTSD and blood disorders, as well as any potential relationship between them, are complex in nature and incapable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Sixth, the VHA specialist explained that the Veteran's benign ethnic neutropenia is hereditary, and congenital or developmental defects, absent superimposition not shown here, are not subject to service connection.  38 C.F.R. § 3.303(c).

In sum, the Board finds that the most probative evidence fails to link the Veteran's blood disorder to service, or to his service-connected PTSD.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The service connection claim for a back disorder is reopened.

The service connection claim for a joint pain disorder is reopened.

The service connection claim for a reaction to an anthrax shot is reopened.

Service connection for migraine headaches is granted.

Service connection for chronic fatigue is granted.

Service connection for sleep apnea is granted.

Service connection for lumbar spine degenerative joint disease is granted.

Service connection for right knee degenerative changes is granted.

Service connection for fibromyalgia is granted.

Service connection for a blood disorder is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for service connection for a reaction to an anthrax shot in service, he told a February 1993 VA examiner that he had experienced 3 days of nausea and vomiting-type illness with some local pain following his anthrax shot in service, but had been asymptomatic thereafter.  However, in his September 2010 claim, the Veteran asserted that "I am now having reactions from" the "Anthrax shots that we were forced to take during Desert STORM/Desert Shield."  As such, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his condition.

With respect to the Veteran's claim for a disability rating in excess of 30 percent for bilateral hearing loss, the Board observes that the April 2014 VA examiner was unable to obtain valid pure tone test results because "the thresholds obtained were not felt to be reliable."  On remand, the Veteran is to be provided a new audio examination.  The Veteran must cooperate with the VA examiner.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his anthrax shot reaction and bilateral hearing loss, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his anthrax shot reaction and bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his anthrax shot reaction, and of the nature and severity of his bilateral hearing loss.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed anthrax shot reaction.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should identify all current disorders which are at least as likely as not residuals of the Veteran's anthrax shot in service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The Veteran is hereby informed that any failure to comply with the VA examiner may result in a denial of this claim.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


